Citation Nr: 1733270	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a cervical spine disability, to include a secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1987.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 and May 2014, the Board remanded this matter for further development, chiefly to ensure that the Veteran was afforded a hearing.  Following the May 2014 remand, the record indicates that the Veteran withdrew his request for a hearing and by way of a June 2017 request for expedited processing waiver, indicated that he had no additional evidence to submit to the Board. 

This matter was most recently before the Board in February 2016 when it was remanded for additional development.  In that remand, the Board explained that the issues before the Board were not issues of new and material, but rather service connection claims because the Veteran had submitted evidence within one year of a July 2010 rating decision.  

Since the most recent remand, the RO has granted service-connection for degenerative arthritis of the lumbar spine by way of a May 2017 rating decision.    The Veteran has not disagreed with effective date or the ratings assigned, and in any event, such would be downstream issues from the claims of service connection that were on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  Thus, because service connection was granted for the Veteran's lumbar spine, there remains no case or controversy regarding the appeal for service connection.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.

The issue of an increased rating for the Veteran's service-connected hearing loss disability has been raised by the Veteran in a September 2013 VA 21-526b, Veteran Supplemental Claim received by VA in October 2013.  Unfortunately, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for prompt and appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand is necessary because the previous VA examination failed to adequately consider the lay evidence offered by the Veteran regarding the onset and continuing symptomatology of his neck pain, and was based on a false premise that no neck treatment appears in the service treatment records (STR).  The Veteran underwent a VA examination in March 2017.  The questions answered by the medical examiner in the course of that examination focused exclusively on the evidence found in the Veteran's STRs.  The examiner indicated that the Veteran's STRs did not contain any mention of the neck condition and that the Veteran's statements did not provide a conclusive time for the onset of his neck problems.  However, the Veteran's STRs show that the Veteran received neck and back treatment beginning in June of 1987 due to pain that the Veteran indicated resulted from a then recent fall.  Thus, the Board finds the March 2017 VA examiner's opinion inadequate because it is based on an inaccurate factual predicate and fails to consider the STRs from June to July of 1987 which show neck pain treatment.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  Additionally, a review of the file shows that an April 2012 Statement in Support of Claim submitted by the Veteran indicates that the Veteran first experience neck pain while in service following a fall, and that this pain has continued since service.  The Veteran is competent to report regarding the symptoms he experienced during and post service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the matter must be remanded for a new medical examination that considers whether the Veteran's cervical spine disability is related to the Veteran's service, including the fall and training described by the Veteran and reflected in his STRs.  Additionally, since the Veteran's lumbar spine disability has since been service connected, the Board would benefit from an opinion as to whether the cervical spine condition is related or aggravated by the Veteran's service-connected lumbar spine disability.  

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his lumbar spine and cervical spine conditions.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his cervical spine or lumbar spine conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature and etiology of his cervical spine condition.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner is asked to opine as to the following:

(i) diagnose any cervical spine conditions; 

(ii) for any diagnosed cervical spine condition state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's cervical spine conditions had their onset in service or are otherwise related to an event, injury or disease incurred in service; (specifically address the Veteran's contentions of in service neck and back pain as described in an April 2012 Statement in Support of Claim)

(iii) for any diagnosed cervical spine condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition is caused by his service-connected lumbar spine disability;

(iv) for any diagnosed cervical spine condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition is aggravated by his service-connected lumbar spine disability;

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset and recurrence of his symptoms, as well as any and all VA and private treatment records.  (See for example April 2012 Statement in Support of Claim and June and July 1987 Service Treatement Records showing complaints of neck pain).   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






